DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
Claims 1-3 and 5-19 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott V. Lundberg on May 30, 2021.
The application has been amended as follows: 
In claim 8, line 26 the word “assmebly” has been changed to --assembly--; and 

Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a locking angle gear box having at least one connection drive assembly configured to selectively lock rotation of the torque transfer assembly with the rotation of the ring gear to selectively couple torque between the torque transfer assembly and the ring gear; and an actuator in communication with the at least one connection drive assembly to selectively manipulate the at least one connection drive assembly; and wherein the at least one connection drive assembly further includes a drive dog assembly, the drive dog assembly includes, a manipulation portion in communication with the actuator; and at least one first engaging member received in at least one of a passage and slot in one of the ring gear and the torque transfer assembly and configured to be selectively received within one of a passage and slot in one of another of the ring gear and the torque transfer assembly to lock rotation of the torque transfer assembly to the ring gear and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a locking angle gear box having at least one connection drive assembly configured to selectively lock rotation of the torque transfer assembly with the rotation of the ring gear to selectively couple torque between the torque transfer assembly and the ring gear; an actuator in communication with the at least one connection drive assembly to selectively manipulate the at least one connection drive assembly; wherein the at least one 
The prior art does not anticipate or render obvious a locking differential having comprising: a carrier having at least one carrier connection passage; a ring gear rotatably mounted on the carrier, the ring gear having at least one ring gear connection passage; a lock drive dog assembly having at least one lock engaging member configured to selectively engage the differential gearing in the carrier to selectively lock the differential gearing; a disconnect drive dog assembly having at least one disengaging/engaging member received in at least one passage through one of the ring gear and the carrier, the at least one disengaging/engaging member further configured to be selectively received in at least one bore of one of another of the ring gear and the carrier to selectively lock rotation of the carrier with the rotation of the ring gear; and at 
The prior art does not anticipate or render obvious a vehicle including a front locking differential, the vehicle having at least one connection drive assembly configured to selectively lock rotation of the ring gear with the rotation of the carrier to selectively couple torque between the ring gear and the carrier; and an actuator in communication with the at least one connection drive assembly to selectively manipulate the at least one connection assembly; the at least one connection drive assembly further includes a lock drive dog assembly and a disconnect drive dog assembly, the lock drive dog assembly including, a lock manipulation portion in communication with the actuator: and at least one lock engaging member received in at least one passage through of one of the ring gear and carrier, the at least one lock engaging member further configured to selectively engage differential gearing in the carrier, and the disconnect drive assembly including, a disconnect manipulation portion in communication with the actuator; and at least one disengaging/engaging member received in at least one passage through one of the ring gear and the carrier, the at least one disengaging/engaging member further configured to be received in at least one bore of one of another of the ring gear and the carrier and the remaining structure of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659